ORDER
This case came before the court for oral argument December 8, 1995 pursuant to an order entered on September 21, 1995 directing the plaintiff to show cause why her appeal should not be dismissed. After hearing the arguments of counsel and examining the memoranda submitted by counsel, we are of the opinion that cause has not been shown.
The plaintiff has appealed from the entry of summary judgment in favor of three of the five defendants, namely, Tejinder Saingh Sa-luja, M.D., Judith Baker, and Associates in Anesthesia in accordance with Super.R.Civ.P. 54(b). The trial justice had found that the plaintiff’s amended complaint, adding the three previously named parties to the case, did not relate back to the date of the filing of the plaintiffs original complaint due to her inexcusable neglect and lack of due diligence in ascertaining the names of the added defendants, within the applicable period of the statute of limitation and consequently, was time barred. From our review of the record, we are unable to find that the trial justice abused her discretion or erred in her conclusion of inexcusable neglect and lack of due diligence.
The plaintiff’s appeal is denied and dismissed, the summary judgment is affirmed and the papers of the case are remanded to the Superior Court.